Citation Nr: 1133453	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 20, 2002 for the grant of total disability rating based on individual unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active service from November 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio, which granted a TDIU and assigned an effective date of February 20, 2002.  The Veteran disagreed with the assigned effective date and perfected his appeal on this issue.

In September 2010 the Board remanded the issue for further development. 

The Veteran appeared at a hearing before a hearing officer at the RO in June 2009 and at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2010.  Transcripts of the hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that once again the issue on appeal must be remanded.  

In the September 2010 remand, the Board stated that there was evidence of record showing that the Veteran was unemployable in close proximity to his claim for a TDIU in September 2000.   The Board noted that it was not permitted to make a decision as to entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board found that referral to the Compensation and Pension Director was warranted under 38 C.F.R. § 4.16(b); where there is plausible evidence that a veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, the Veteran's case is eligible for consideration by referral to the Compensation and Pension Director.  

Thus, the Board remanded the matter and instructed the RO and/or AMC to refer the matter to the Compensation and Pension Director for a determination as to whether it was factually ascertainable that the requirements of TDIU under 38 C.F.R. § 4.16(b) were met prior to February 20, 2002 and whether an earlier effective date is warranted.  However, the Board notes that there is no evidence of record that the referral to the Compensation and Pension Director was ever done.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Therefore, the Board finds that the issue on appeal must once again be remanded for the referral to the Compensation and Pension Director.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC will undertake any appropriate development or other preparation action, and submit the claim to the Director of the Compensation and Pension Service for consideration of the provisions of 38 C.F.R. § 4.16(b) regarding entitlement to TDIU prior to February 20, 2002.  If any such action does not resolve the claim, the RO/AMC shall issue the appellant a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


